Title: [Thursday March 21. 1776.]
From: Adams, John
To: 


      Thursday March 21. 1776. There are three Resolutions, which I claim
      Resolved That it be recommended to the several Assemblies &c. that they exert their Utmost Endeavours to promote the Culture of Hemp, Flax and Cotton and the grouth of Wool.
      Resolved that it be recommended to the said Assemblies &c. that they take the earliest measures for erecting and establishing in each and every Colony, a Society for the Improvement of Agriculture, Arts, Manufactures and commerce, and to maintain a Correspondence between such Societies, that the rich and numerous natural Advantages of this Country for supporting its Inhabitants may not be neglected.
      
      Resolved that it be recommended to the said Assemblies &c. that they forthwith consider of Ways and means of introducing the Manufactures of Duck, Sail Cloth and Steel, where they are not now understood, and of encouraging, encreasing and improving them, where they are.
      These Resolutions I introduced and supported, not only for their Intrinsic Utility, which I thought would be very considerable: but because they held up to the view of the Nation the Air of Independence.
     